15‐1621 
      Graves v. Corr. Med. Serv. 
                                                                                                                    
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR 
AFTER  JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS 
COURT’S  LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY 
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   

       
            At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
      Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
      Square, in the City of New York, on the 24th day of June, two thousand sixteen. 
       
      PRESENT:   
                    RICHARD C. WESLEY, 
                    DEBRA ANN LIVINGSTON, 
                    GERARD E. LYNCH, 
                                 Circuit Judges.   
      ______________________ 
                                                             
      DWIGHT RODGER GRAVES, JR., 
       
                                 Plaintiff‐Appellant, 
       
                    ‐v.‐                                            15‐1621 
                                                                     
      CORRECTIONAL MEDICAL SERVICE 
      and DR. DIASIS, 
       
                                 Defendants‐Appellees,   
                            
                            
       
SHERIFF O’FLYNN, 
 
                           Defendant. 
______________________   
 
FOR APPELLANT:                Dwight Rodger Graves, Jr., pro se, Coxsackie, NY. 
 
FOR APPELLEES:                  Paul A. Sanders, Barclay Damon, LLP, Rochester, NY. 
 
      Appeal from a judgment of the United States District Court for the Western 

District of New York (Arcara, J.). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is 

AFFIRMED. 

      Plaintiff‐Appellant Dwight Rodger Graves, Jr., proceeding pro se, appeals 

from the judgment of the District Court dismissing, on summary judgment, his 

42 U.S.C. § 1983 suit alleging deliberate indifference to his serious medical needs.   

We assume the parties’ familiarity with the underlying facts, the procedural 

history of the case, and the issues on appeal. 

      We must determine whether Graves has waived appellate review of his 

claims by failing to object to the March 13, 2015 Report and Recommendation of 

the Magistrate Judge.    “We have adopted the rule that failure to object timely to a 

magistrate judge’s report may operate as a waiver of any further judicial review 

                                          2 
of the decision, as long as the parties receive clear notice of the consequences of 

their failure to object.”    United States v. Male Juvenile (95‐CR‐1074), 121 F.3d 34, 38 

(2d Cir. 1997).    This rule applies with equal force to pro se litigants.    See Small v. 

Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam).    Notice 

is sufficient if it “(a) informs the pro se litigant that the failure to object to the 

report within ten days will result in the waiver of further judicial review and (b) 

cites pertinent statutory and civil rules authority.”    Frank v. Johnson, 968 F.2d 298, 

299 (2d Cir. 1992).     

        Here, the Report and Recommendation adequately notified Graves of the 

deadline for filing objections and of the fact that failure to object would “‘waive[] 

any right to further judicial review’” of the magistrate judge’s decision.    Suppl. 

App. 285 (quoting Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir. 1988)).   

Therefore, Graves waived appellate review by failing to object to the Report and 

Recommendation.    While “we ‘may excuse the default in the interests of 

justice,’” we decline to do so here, because Graves’s arguments on appeal lack 

“substantial merit,” and we have found no plain error committed by the District   

 




 
                                             3
Court.1    Spence v. Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d 

Cir. 2000) (quoting Thomas v. Arn, 474 U.S. 140, 155 (1985)). 

        Accordingly, we AFFIRM the judgment of the District Court.         

                              
                                            FOR THE COURT: 
                                            Catherine O’Hagan Wolfe, Clerk 
 
         




1  In addition, Appellees failed to provide Graves with notice of the consequences of 
failing to respond adequately to a summary judgment motion.    Failure to give such 
notice “will usually constitute grounds for vacatur.”    Jova v. Smith, 582 F.3d 410, 414 (2d 
Cir. 2009) (per curiam).    However, where “a pro se litigant has demonstrated a clear 
understanding of the nature and consequences of a summary judgment motion and ‘the 
need to set forth all available evidence demonstrating a genuine dispute over material 
facts,’ failure to provide proper notice will be deemed harmless.”    Id. (quoting M.B. # 
11072‐054 v. Reish, 119 F.3d 230, 232 (2d Cir. 1997) (per curiam)).    In this case, as the 
District Court properly concluded, “the nature of the papers submitted by [Graves] and 
the assertions made therein” demonstrated that he possessed a clear understanding of 
his obligations and “the nature of the summary judgment process” and of the 
requirements for preserving factual issues for trial.    Vital v. Interfaith Med. Ctr., 168 F.3d 
615, 621 (2d Cir. 1999).    Accordingly, the failure to provide Graves with notice was 
harmless.     
 
                                               4